Plaintiff in error, W.J. Murray, was convicted on an information charging that in Carter county, June 30, 1923, he did unlawfully transport one-half gallon of whisky from near Adcock's drug store, on the corner of Main and Caddo streets, to McCarty Hotel, on Mill street and First avenue, in the city of Ardmore, and in accordance with the verdict of the jury he was sentenced to pay a fine of $100 and be confined in the county jail for 60 days. From the judgment he appeals, and assigns as error the insufficiency of the evidence to support the verdict, and that the court erred in instructing the jury.
Carl Holden, deputy sheriff, testified that on the date alleged he saw the defendant stop in front of Adcock's drug store, and from there drive to the rear of Adcock's drug store, and some one came out of the back door of the drug store, and placed a parcel in the defendant's automobile, and the defendant drove to Broadway, then north to Washington, then to Second avenue, and then back to Washington, *Page 129 
and he saw the defendant throw a half gallon fruit jar containing whisky down on the sidewalk by the side of his car.
O.A. Purcell testified to substantially the same facts as did witness Holden, and further testified that he examined the broken jar, and it smelt like whisky.
Jennings, an Ardmore policeman, testified that he was standing on the sidewalk when the defendant threw the package down, and witness Holden called to him to arrest the defendant, which he did; that the contents of the broken package smelt like corn whisky.
This is all the evidence in the case. The defendant did not testify.
We are of opinion that the evidence of the defendant's guilt was ample to sustain the verdict, and we find that the instructions fairly stated the law applicable to the case.
Finding no reversible error in the record, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.